Title: To George Washington from Major General Nathanael Greene, 7 July 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir
						Camp Precaness 7th July 1780.
					
					I inclose your Excellency a copy of a letter from Colo. Biddle, containing a short state of the forage department; the train things are in; and the prospects that lay before us. This article is so necessary in all offensive operations, that nothing can be undertaken without it. I am sorry to find, that very few are impressed with its importance; and many entertain an opinion that it may be had upon the spur of occasion: this might be the case, was the demand but small, and that for no considerable time; but where the quantity is so great as will be necessary to afford a supply for such an Army as we have in contemplation to employ, measures ought to be taken with certainty to produce it, and nothing left to chance or accident. Should we engage in an important expedition, and leave this business upon a precarious and uncertain footing, ten to one but we shall be obliged to abandon, with disgrace, what might be accomplished had measures been taken to provide means equal to the end.
					The articles of provision and forage are so necessary to an Army, that they determine all other considerations, in measures, either offensive, or defensive: history affords innumerable instances of sieges and expeditions of the highest importance failing for want of these articles;

and they are always mentioned as matters of the first consideration in determining upon a plan of operations. We have frequently seen and felt the want of provision and forage, when our Army has been but small, and in many instances we have suffer⟨e⟩d for want of the former, when it might have been had, if the latter could have been supplied to have kept up the necessary transportation.
					I am sensible your Excellency is fully impressed with the importance of this article; but I am very apprehensive that is not the case with those on whom we must depend for a supply; on the contrary, I am persuaded few know the importance, and still fewer attend to the consequences. People who are not well acquainted with the dependence of one thing upon another in an army, nor see how remote events depend upon present causes, are not apt to be sufficiently impressed to take proper measures seasonably upon such occasions; and however fully they may be convinced afterwards, it will be too late to prevent the misfortune.
					The importance of the Quarter Master’s department, to the operations of an army, is either not sufficiently known, or not sufficiently attended to; which of the two is the case, I shall not undertake to determine. To raise an army, and not put the Staff Departments upon a footing which will enable the General to operate, is like a Merchant’s building a Ship, and then refusing to rig her: the profits of the Merchant is not more dependent upon this, than the successes of an army depend upon a proper arrangement of those departments. Military operations are often governed by contingences, even where measures are taken upon the best grounds of information; but where both information and execution are upon an uncertain footing, and dependent upon a great variety of characters and tempers, with different interests, and different views, nothing is to be expected but disappointment. I see no preparations making, nor a prospect of any, either in the line of the Staff, or thro’ the medium of the States, that look like putting the army in a condition to operate offensively, or even to act, with security, upon a defensive plan; nor am I convinced that either administration, or the several States, consider the present preparations in the light of a serious intention to offensive operations.
					There are many things, which will be necessary to provide for the army, that cannot be had upon the spur of occasion, such as forage, tents, knapsacks, Canteens, &c. Unless measures are taken to provide these articles, previous to the demand for them, a disappointment of the most serious nature will ensue. Tents are a very important article: we have no prospect of getting a competent number; and should our operations be long and tedious, the injury that the troops will suffer from a want of them, is not difficult to foresee. I would beg leave to suggest to your Excellency the propriety and necessity of applying to

the associated Merchants in Philadelphia for a supply of this article. Tho’ that association did not take place for this purpose, yet their good intentions cannot be directed to a more necessary point than this propos’d. It will take a considerable time to provide them, with the utmost exertions; and therefore the business cannot be too early attended to.
					The present channel, in which the public business is conducted, appears to be well calculated to produce disappointment; and if the object of Goverment had been to disgrace those at the heads of the great departments, no measures could have been better adapted to the purpose: for we can neither tell what is provided, or providing; nor are we able to give your Excellency the necessary information to take your measures upon. I am, with great respect, Your Excellency’s Most Obedient, Hume Servant
					
						Nath. Gre⟨ene⟩ Q.⟨M.G.⟩
					
				